TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00256-CR


Santos Emiliano Herrera, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-05-302541, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
The court reporter for the 167th District Court, Gene R. Lee, is ordered to file the
reporter's record in this cause no later than November 9, 2007.  No further extension of time will
be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered October 5, 2007.


Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish